DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 10/28/2022. As indicated by the amendment: claim 1 has been amended. Claims 1-13 are presently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended independent claim 1 recites, in pertinent part, “wherein the first bending operating mechanism includes a rotating member, and the pair of bending operating wires are respectively joined to two opposite ends of a chain or a wire wound around the rotating member”. However, the specification, as originally filed, does not disclose such a configuration. Regarding the pair of bending operating wires and the chain, the published specification discloses:
[0056] Additionally, end parts of the bending operating wires 26 on the distal end side are respectively fixed to the distal end part 16 of the insertion part 12, and end parts of the bending operating wires 26 on the proximal end side are respectively joined to a pair of first sleeves 56 serving as first engaging members to be described below. Accordingly, the bending part 18 is configured to be bent in a pulling direction by selectively pulling the two pairs of bending operating wires 26 via the first sleeves 56. In addition, operating mechanisms for operating the bending operating wires 26 will be described below in detail.
[0070] Additionally, both end parts of the chain 54 are respectively joined to the pair of first sleeves 56 to which the end parts of the bending operating wires 26 on the proximal end side are joined. In addition, instead of this configuration, a pulley may be used instead of the sprocket 52 as the rotating member, and a wire may be used instead of the chain 54.


As is clear from the above disclosure, the proximal end parts of the bending operating wires are respectively joined to a pair of first sleeves, and not a chain or wire wound around the rotating member, as now claimed. As also illustrated in Figure 2 of the application, it is the sleeve that couples the proximal end parts of the bending operating wires to the respective ends of the chain or wire wound around the rotating member. Accordingly, claims 1-13 fail to comply with the written description requirement. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asselin et al. (US 2014/0251042 A1) in view of Saito (US 2016/0073856).
Regarding claim 1, Asselin discloses an endoscope (100) comprising: an insertion part (101; par. [0016]) having a bendable bending part; an operating part (104) continuously provided on a proximal end side (103) of the insertion part (101); a pair of bending operating wires (324; par. [0022]-[0023]) inserted into the insertion part (101) and fixed to a distal end side (102) of the insertion part; a first bending operating mechanism (221/220/322/231/230/433; par. [0027]) that operates the bending part by moving the pair of bending operating wires (324) forward and backward in conjunction with each other (when 221/231 are moved simultaneously; par. [0027]), wherein the first bending operating mechanism includes a rotating member (322; Fig. 3); and a second bending operating mechanism (221/220/322 or 231/230/433; par. [0025]-[0026]) that operates the bending part by independently moving the pair of bending operating wires (324) forward and backward (221 and 231 moved independently; par. [0025]-[0026]).
However, Asselin does not specifically disclose the pair of bending operating wires are respectively joined to two opposite ends of a chain or a wire wound around the rotating member. Saito teaches an analogous endoscope wherein the pair of bending operating wires (33/34) are respectively joined to two opposite ends of a chain or a wire (31/32) wound around an analogous rotating member (50; par. [0033]-[0034]) via sleeve (38/39). Saito teaches that coupling the bending operating wires to the wire wrapped around the rotating member via the sleeve (38/39) allows the operator to control and adjust the maximum movement amount of the sleeves via stoppers which limit movement, and therefore the degree of bending of the bending part (par. [0034]). It would have been obvious to one having ordinary skill in the art to modify the connection of the wire to the rotatable member of Asselin with that taught by Saito such that the operator can control and adjust the maximum movement amount of the sleeves, and therefore the degree of bending of the bending part.
Regarding claim 2, Asselin in view of Saito disclose the endoscope according to claim 1, further comprising: a bending operating member (22/231) that inputs a driving force to at least one of the first bending operating mechanism or the second bending operating mechanism by a manual operation (par. [0025]-[0026]).
Regarding claim 8, Asselin in view of Saito disclose the endoscope according to claim 1, and Saito teaches an analogous operating mechanism for bending the bendable section of the endoscope. The mechanism includes a first engaging member (33a/34a/38/39; Fig. 3) is provided on each of the pair of bending operating wires (33/34; Fig. 3) on the proximal end side, and wherein a second bending operating mechanism has a pair of second engaging members (31a/32a; Fig. 3) respectively engaged with the pair of first engaging members (33a/34a/38/39; Fig. 3) and a pair of pulling members (31/32/30; Fig. 3) that respectively and independently pulls the pair of second engaging members to the proximal end side. It would have been obvious to one having ordinary skill in the art to include the engaging members and pulling members of the operating mechanism of Saito in the system of Asselin in order to further control tensioning of each operating wire. 
Regarding claim 12, Asselin in view of Saito disclose the endoscope according to claim 8, further comprising: a stopper (Saito: 42; Fig. 3; par. [0034]) that regulates a bending angle of the bending part by abutting against the first engaging members (33a/34a/38/39; Fig. 3) to restrict the movement of the first engaging members (par. [0034]).
Regarding claim 13, Asselin in view of Saito disclose the endoscope according to claim 1, wherein the pair of bending operating wires (234; par. [0022] and [0023]) are provided in two sets, and wherein the first bending operating mechanism and the second bending operating mechanism are also provided in two sets (par. [0025]-[0027]).


Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asselin in view of Saito, as applied to the claims above, in view of Okamoto (US 2014/0371534 A1).
Regarding claim 3, Asselin in view of Saito disclose the endoscope according to claim 2, but does not specifically disclose it further comprising: a connection interface to which an external mechanism, which inputs a driving force to the other of the first bending operating mechanism and the second bending operating mechanism, is attachably and detachably connected. Okamoto teaches an analogous endoscope wherein the UD bending operating mechanism (mechanism of operating member 10) is driven by manual operation (par. [0042]) and the RL bending operating  mechanism (mechanism of operating member 11) is driven by an external mechanism (9/12; par. [0043]) that is attachably and detachably connected (via 6) to a connection interface (on 5). It would have been obvious to one having ordinary skill in the art to make one of the second bending operation mechanism have the external mechanism of Okamoto, such that the load on the rotational operation is lighter as the operator only needs to slightly move one of the bending operating member to effect bending, as taught by Okamoto (par. [0058]).
Regarding claim 4, Asselin in view of Saito in view of Okamoto disclose the endoscope according to claim 3, wherein the bending operating member (221/231) is capable of inputting a driving force to one of the first bending operating mechanism and the second bending operating mechanism regardless of whether or not the external mechanism is connected to the connection interface (par. [0025]-[0026]).
Regarding claim 5, Asselin in view of Saito in view of Okamoto disclose the endoscope according to claim 3, wherein the external mechanism is an actuator (Okamoto: 9/12).
Regarding claim 6, Asselin in view of Saito in view of Okamoto disclose the endoscope according to claim 5, wherein the bending operating member inputs the driving force to the first bending operating mechanism (par. [0027]), and wherein the actuator (Okamoto: 9/12) inputs the driving force to the second bending operating mechanism (when 221/232 are moved independently; par. [0025]-[0026]).
Regarding claim 7, Asselin in view of Saito in view of Okamoto disclose the endoscope according to claim 2, wherein the first bending operating mechanism (221/220/322/231/230/433; par. [0027]) includes: a rotating member (322/433) that is provided within the operating part (104) and rotates with rotation of the bending operating member (221/231; par. [0027]), and wherein in a case where the rotating member rotates (322/433), one of the pair of bending operating wires is pulled to the proximal end side, and the other is fed to the distal end side (par. [0022] and [0027]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
In the Non-Final Rejection of 06/28/2022, claims 9-11 were indicated as containing allowable subject matter with reasons provided. Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        

/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        11/18/2022